      Case 4:06-cr-00088-WTM-CLR Document 64 Filed 12/01/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                6$9$11$+ DIVISION


UNITED STATES OF AMERICA                              )
                                                      )
                                                      )
                                                      )
v.                                                    )          &$6(12 4:06cr88
                                                      )
                                                      )
JASON ROBERT HODGES                                   )
                                                      )


                                            ORDER

       This case is before the Court for a preliminary hearing pursuant to )HGHUDO5XOHRI

&ULPLQDO3URFHGXUH32.1 E   7KH GHIHQGDQW ZDLYHG KLV ULJKW WR D SUHOLPLQDU\ KHDULQJ The

Court finds that there is probable cause to believe that the defendant has violated WKH WHUPV

DQG conditions of supervised release and, therefore,VKRXOG DSSHDU for a revocation

hearing before the assigned district judge in this matter.


       SO ORDERED this VW day of'HFHPEHU.
                                      PEHU .


                                               _______________________________
                                               _________________________________
                                                                              _ _
                                               CHRISTOPHER
                                               CHRI
                                                  R STOP  H R L. RAY
                                                         PHE
                                               UNITED STATES MAGISTRAT
                                                                MAGISTRATE ATE JUDGE
                                                                           AT    JU
                                               SOUTHERN DISTRICT OF GEORGIA
